DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 21 and 39, in the reply filed on April 15, 2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 15, 2022.  Claims 20, 21, and 23-39 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21 and 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, in line 4, the phrase “optionally halogenated” is enclosed within parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
Regarding claim 23, in lines 3, 4, 6-8, 10, 11, 15, 16, 18, 19, 23, 24, 31 and 32, the phrase “based upon the total weight of the composition used to treat the lower surface of the inner liner” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
Also in claim 23 in line 30, the phrase “when present” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 25, in lines 2 and 3, the phrase “based upon the total weight of the composition used to treat the lower surface of the inner liner” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 28, in line 5, the phrase “optionally halogenated” is enclosed within parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 30, in lines 3, 4, 6, 7, 10, 11, 15, 16, 18, 19, 22-24, 31, and 32, the phrase “based upon the total weight of the composition used to treat the lower surface of the inner liner” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
Also in claim 30 in line 30, the phrase “when present” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 32, in lines 2 and 3, the phrase “based upon the total weight of the composition used to treat the lower surface of the inner liner” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 34, in line 4, the phrase “optionally halogenated” is enclosed within parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 35, in lines 4, 5, 7, 8, 11, 12, 16, 17, 19, 20, 23-25, 32, and 33, the phrase “based upon the total weight of the composition used to treat the lower surface of the inner liner” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Regarding claim 37, in line 3, the phrase “based upon the total weight of the coating composition” is enclosed in parentheses.  It is not clear if this phrase is intended to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim, but correction is required.
	Additionally, claim 35 refers to the percentages as “based upon the total weight of the composition used to treat the lower surface of the inner liner” and claim 37 refers to the percentage as “based upon the total weight of the coating composition.”  While the Office understands both of these compositions to be same, for clarity, please choose one way to refer to the composition.
	Regarding claims 21, 24, 26, 27, 29, 31, 33, 36, 38 and 39, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Tang et al. (US 2014/0261965).  The citations below for Laubry are taken from English language equivalent US 2017/0050474.
Regarding claims 20, 26, and 27, Laubry teaches a tire comprising an inner liner facing an internal cavity of the tire, an adhesive layer positioned on the inner liner and a strip of noise-damping foam attached to the inner liner by the adhesive layer, characterized in that the adhesive layer is based on a silanized polyether (Abstract).  The inner liner of the tire is based on butyl rubber (¶37, 40).  The surface of the inner liner that is treated with the adhesive is the surface facing the internal cavity of the tire (lower surface as claimed which is radially inward facing within the tire body).  The adhesive layer is comprised of 33% by weight of the composition of a silyl-terminated polyether (¶25, 29), a plasticizer, an adhesion promotor, a moisture scavenger (dehydrating agent), a catalyst, and an antioxidant (¶28, 29).  As for the claimed method, the cured inner liner is provided and the adhesive layer is applied to it (¶47).
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Regarding claim 21, Laubry teaches that advantageously, before attaching the strip of noise-damping foam to the surface of the inner liner of the tire, the surface of the inner liner of the tire is treated with a high-pressure water jet in order to clean said surface (¶18, 19).  This treatment makes it possible to remove most of the mold-release agents used (¶21).  This teaching states that most, not all, of the mold-release agents are removed.  Therefore, some of the mold release agents would still be present on the inner liner.  Further, it is well known that typical mold release agents used on inner liners typically include polysiloxane moieties as evidenced by Naganawa et al. (US 5,738,813), which teaches a release agent composition for inner liners comprising a polysiloxane.
Regarding claims 23 and 25, Laubry teaches that the silyl-terminated polyether is present in an amount of 33% by weight, the plasticizer is a phthalate and is present in 16.6% by weight, the adhesion promoter is a bifunctional silane (contains an amino group and an alkoxy group) and is present in 1% by weight, the moisture scavenger (dehydrating agent) is a vinyl alkoxysilane and is present in 0.7% by weight, and the catalyst is an organotin compound and is present in 0.5% by weight (¶29).  The antioxidant, as claimed, is an optional component of the composition.
Laubry does not teach that the silyl-terminated polyether is present in from about 40% to about 75% by weight.  However, Tang et al. teaches an adhesive composition based on a silane terminated polyether (¶17, 19, 20) wherein the polyether is present in from 25% to 80% by weight (¶41).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 25% by weight to 80%  by weight of the silane terminated polyether, as taught by Tang et al., in the composition, as taught by Laubry, and would have been motivated to do so because Tang et al. teaches that this range of silane terminated polyether is suitable for use use in these types of adhesive compositions.
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Regarding claim 24, Laubry teaches that the adhesive composition comprises a thixotropic agent (¶29).

Claims 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Tang et al. (US 2014/0261965).  The citations below for Laubry are taken from English language equivalent US 2017/0050474.
Regarding claims 28 and 33, Laubry teaches a tire comprising an inner liner facing an internal cavity of the tire, an adhesive layer positioned on the inner liner and a strip of noise-damping foam (tire component; noise barrier) attached to the inner liner by the adhesive layer, characterized in that the adhesive layer is based on a silanized polyether (Abstract).  The inner liner of the tire is based on butyl rubber (¶37, 40).  The surface of the inner liner that is treated with the adhesive is the surface facing the internal cavity of the tire (lower surface as claimed which is radially inward facing within the tire body).  The adhesive layer is comprised of 33% by weight of the composition of a silyl-terminated polyether (¶25, 29), a plasticizer, an adhesion promotor, a moisture scavenger (dehydrating agent), a catalyst, and an antioxidant (¶28, 29).  As for the claimed method, the cured inner liner is provided and the adhesive layer is applied to it (¶47).
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Regarding claims 30 and 32, Laubry teaches that the silyl-terminated polyether is present in an amount of 33% by weight, the plasticizer is a phthalate and is present in 16.6% by weight, the adhesion promoter is a bifunctional silane (contains an amino group and an alkoxy group) and is present in 1% by weight, the moisture scavenger (dehydrating agent) is a vinyl alkoxysilane and is present in 0.7% by weight, and the catalyst is an organotin compound and is present in 0.5% by weight (¶29).  The antioxidant, as claimed, is an optional component of the composition.
Laubry does not teach that the silyl-terminated polyether is present in from about 40% to about 75% by weight.  However, Tang et al. teaches an adhesive composition based on a silane terminated polyether (¶17, 19, 20) wherein the polyether is present in from 25% to 80% by weight (¶41).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 25% by weight to 80%  by weight of the silane terminated polyether, as taught by Tang et al., in the composition, as taught by Laubry, and would have been motivated to do so because Tang et al. teaches that this range of silane terminated polyether is suitable for use use in these types of adhesive compositions.
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Regarding claim 31, Laubry teaches that the adhesive composition comprises a thixotropic agent (¶29).

Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Tang et al. (US 2014/0261965).  The citations below for Laubry are taken from English language equivalent US 2017/0050474.
Regarding claims 34 and 38, Laubry teaches a tire comprising an inner liner facing an internal cavity of the tire, an adhesive layer positioned on the inner liner and a strip of noise-damping foam (tire component; noise barrier) attached to the inner liner by the adhesive layer, characterized in that the adhesive layer is based on a silanized polyether (Abstract).  The inner liner of the tire is based on butyl rubber (¶37, 40).  The surface of the inner liner that is treated with the adhesive is the surface facing the internal cavity of the tire (lower surface as claimed which is radially inward facing within the tire body).  The adhesive layer is comprised of 33% by weight of the composition of a silyl-terminated polyether (¶25, 29), a plasticizer, an adhesion promotor, a moisture scavenger (dehydrating agent), a catalyst, and an antioxidant (¶28, 29).  
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Regarding claims 35 and 37, Laubry teaches that the silyl-terminated polyether is present in an amount of 33% by weight, the plasticizer is a phthalate and is present in 16.6% by weight, the adhesion promoter is a bifunctional silane (contains an amino group and an alkoxy group) and is present in 1% by weight, the moisture scavenger (dehydrating agent) is a vinyl alkoxysilane and is present in 0.7% by weight, and the catalyst is an organotin compound and is present in 0.5% by weight (¶29).  Laubry teaches that an antioxidant may be added to the composition (¶28).
Laubry does not teach that the silyl-terminated polyether is present in from about 40% to about 75% by weight.  However, Tang et al. teaches an adhesive composition based on a silane terminated polyether (¶17, 19, 20) wherein the polyether is present in from 25% to 80% by weight (¶41).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 25% by weight to 80%  by weight of the silane terminated polyether, as taught by Tang et al., in the composition, as taught by Laubry, and would have been motivated to do so because Tang et al. teaches that this range of silane terminated polyether is suitable for use use in these types of adhesive compositions.
Laubry does not teach that the adhesive composition comprises from 5 to 25% by weight of a hydrocarbon resin (tackifier).  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 1 to 30% by weight (¶43) of a hydrocarbon resin (¶21).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 1 to 30% by weight of a hydrocarbon resin, as taught by Tang et al., to the adhesive composition, as taught by Laubry, and would have been motivated to do so in order to ensure the adhesive has the desired tackiness.
Laubry does not teach that the composition comprises from about 0.1 to about 3% by weight of an antioxidant such as a hindered phenol, a hindered amine, a catechol, or a phosphate ester.  However, Tang et al. teaches an adhesive composition based on a silane-terminated polyether (¶17, 19, 20) comprising from 0.1 to 3% by weight of an antioxidant (¶55) such as a hindered phenol or a phosphate ester (¶35).  Laubry and Tang et al. are analogous art because they are from the same field of endeavor, namely that of adhesive compositions comprising silyl-terminated polyethers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 3% by weight of a hindered phenol or phosphate ester antioxidant, as taught by Tang et al., to the composition, as taught by Laubry, and would have been motivated to do so in order to ensure that the stability of the composition from oxidation degradation.
Regarding claim 36, Laubry teaches that the adhesive composition comprises a thixotropic agent (¶29).
Regarding claim 39, Laubry teaches that advantageously, before attaching the strip of noise-damping foam to the surface of the inner liner of the tire, the surface of the inner liner of the tire is treated with a high-pressure water jet in order to clean said surface (¶18, 19).  This treatment makes it possible to remove most of the mold-release agents used (¶21).  This teaching states that most, not all, of the mold-release agents are removed.  Therefore, some of the mold release agents would still be present on the inner liner.  Further, it is well known that typical mold release agents used on inner liners typically include polysiloxane moieties as evidenced by Naganawa et al. (US 5,738,813), which teaches a release agent composition for inner liners comprising a polysiloxane.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767